Case 2:85-cv-04544-DMG-AGR Document 572-7 Filed 06/26/19 Page 1 of 4 Page ID
                                #:29462




                      EXHIBIT 20
Case 2:85-cv-04544-DMG-AGR Document 572-7 Filed 06/26/19 Page 2 of 4 Page ID
                                #:29463


                     DECLARATION OF DR. AMY J. COHEN, M.D.

      I, Amy J. Cohen, MD, declare and say as follows:
      1.     I am a Harvard trained physician with a specialty in child, adolescent
and adult psychiatry with 30 years of experience assessing and treating trauma in
vulnerable populations of adults and children.
      2.     I have been asked, as a physician, to offer my professional opinion
regarding the urgency of the need for children and infants currently detained at the
Ursula holding facility in McAllen, Texas, to be assessed by an independent
pediatrician. I have also been asked to report my professional opinion regarding
the potential risks to children and infants should this independent evaluation be
denied or delayed.
      3.     On June 13th I was advised that a group of Flores attorneys had been
inside the Ursula facility and had met with children and their guardians. Notably,
one of the attorneys attending this visit - Genevieve Grabman - had a masters in
Public Health, 20 years of experience in child and maternal health matters and
recent consultation to the American Bar Association’s Immigrant Health Program.
Ms. Grabman reported observing a number of what appeared to be profoundly ill
infants and children as well as a pregnant teenager whose toddler has tested
positive for flu, which may be fatal to pregnant women and their fetuses. Despite
being in Ursula for 20 days, Ms. Grabman reported that this mother had received
no prenatal care.
      4.     On May 22, 2019, the New York Times reported that an outbreak of
flu at the Ursula had led to the temporary halting of admissions of new detainees.
On May 23rd, the Texas Tribune reported that nearly three dozen migrants would
be quarantined one day the death of a 16 year old who had tested positive for flu.




                                                                                    123
                                     Exhibit 20
Case 2:85-cv-04544-DMG-AGR Document 572-7 Filed 06/26/19 Page 3 of 4 Page ID
                                #:29464



      5.     Nonetheless, infants and young children have continued to be
admitted to the Ursula facility, including a premature infant who was found by
Flores counsel to be profoundly ill and unresponsive and who was reportedly
admitted to the facility on June 4th.
      6.     Infants and babies are extremely susceptible to infection and to the
most dire and rapid consequences of infections due to their immature immune
systems. Further, environmental stressors are known to further impair the function
of the immune system, allowing for, sometimes, rampant and fatal spread of
infections through the body.
      7.     The conditions at Ursula represent extreme conditions of stress for all
of the detainees present but particularly for infants and children and these
conditions increase the likelihood of contracting infections as well as impairing the
body’s capacity to ward them off. The penetrating cold, absence of protective
clothing or blankets, minimal nutrition, absence of sunlight. 24-hour artificial light
(known to be particularly detrimental to infants and children), conditions which
impede sleep (such as absence of bedding as well as perpetual cold and light) and
the general emotional anxiety and distress pervasive amongst both child and adult
detainees: all of these conditions impact the capacity of especially infants and
children to mount an effective defense against the invasion of infection.
      8.     What this means is that we are likely to see more sick infants and
children at centers like Ursula and that the illnesses are likely to be more severe
and even fatal.
      9.     It is my professional opinion that the observations noted by Ms.
Grabman combined with the known high risks of potentially fatal infection present
an urgent situation at the Ursula facility, demanding an emergency response in
order to preserve life. Reports and observations of Flores attorney monitors attest
to the failure of medical personnel there to respond appropriately to this situation.

                                            2
                                                                                      124
                                        Exhibit 20
Case 2:85-cv-04544-DMG-AGR Document 572-7 Filed 06/26/19 Page 4 of 4 Page ID
                                #:29465



In my opinion, there is absolutely no doubt that prevention of critical illness and
death warrants the immediate examination of this population by independent
medical personnel.
   I declare under penalty of perjury that the foregoing is true and correct.
   Executed this 14 day of June, 2019, at Los Angeles, California.


                                         _____________________________
                                        Dr. Amy Cohen




                                          3
                                                                                  125
                                      Exhibit 20
